Citation Nr: 9928868	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a psychophysiological 
gastrointestinal disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty service from February 1969 to 
February 1971.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to a rating in excess of 50 percent for his 
service-connected psychophysiological gastrointestinal 
disorder.  The veteran appealed, and in July 1997, the Board 
remanded the claim for additional development.  In April 
1999, the RO affirmed its denial.


REMAND

A review of VA medical reports, dated in January 1995, 
November 1995, and March 1998, as well as VA hospital 
reports, dated in October and December 1994, respectively, 
reveals that the veteran has received multiple psychiatric 
diagnoses and identifies conflicting data as to the exact 
nature and severity of the impairment caused by his 
psychophysiological gastrointestinal disorder.  As well, a 
November 1995 report of a VA post-traumatic stress disorder 
examination shows that the veteran reported that he had been 
in an explosion which caused a head injury during service in 
the United States Army Reserve; the one and only Axis I 
diagnosis was organic personality syndrome.  The examiner 
noted that the veteran had "severe emotional problems 
following the explosion while he was in service."  A March 
1998 VA mental disorders examination report shows that the 
examiner essentially stated that the veteran had dementia due 
to longstanding diabetes mellitus and secondary vascular 
consequences.  However, the examiner noted that the veteran 
may have a primary dementing process such as Alzheimer's 
disease.  The other Axis I diagnosis was depression.  The 
Axis III diagnoses were diabetes mellitus and high blood 
pressure, which were noted to be contributing to the 
veteran's current condition.  In contrast to the diagnoses of 
an organic mental disease, a January 1995 VA mental disorders 
examination report shows an Axis I diagnosis of a 
schizoaffective disorder with significant episodes of 
depression, and notes that the veteran was not working due to 
a history of diabetes mellitus and incidental seizures.  
Other diagnoses, as contained in VA hospital reports, are of 
manic depressive and dysthymic disorders.  The medical 
evidence also contains several notations indicating that the 
veteran has had "blackout spells" related to his diabetes.

The Board notes that service medical records show that, in 
1972, the veteran was treated for an epileptic seizure, and 
that he reported that he had been a boxer prior to service, 
and had been knocked unconscious several times while boxing. 
In addition, there are indications that the veteran may have 
organic brain disease secondary to his (nonservice-connected) 
longstanding diabetes mellitus, and possibly his high blood 
pressure.

The Board finds that the current medical evidence of record 
is unclear as to the extent of the veteran's 
psychophysiological gastrointestinal disorder, and, 
specifically, there is a question as to whether the veteran 
has an organic mental disease, and whether the symptomatology 
of his organic mental disease, if any, can be dissociated 
from his service-connected disorder herein at issue.  In 
addition, the Board notes that although two VA examiners 
recommended that the veteran be given a neuropsychological 
examination, it does not appear that he has been afforded 
such an examination.  Therefore, on remand the veteran should 
be afforded a VA psychiatric examination by a board of two 
psychiatrists, as well as a neuropsychological examination, 
to determine the current nature and extent of his service-
connected symptomatology.

As a final matter, the Board notes that since the veteran 
filed his original claim for service connection in October 
1994, sections of the VA Rating Schedule pertaining to 
psychiatric disorders were amended, effective November 7, 
1996, and these amendments included changes to the rating 
criteria used in evaluating the veteran's disability.  Upon 
readjudicating this claim, the RO should consider both the 
new and the old criteria under both the third and the fourth 
editions of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IIIR and DSM-
IV).  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain those records of 
VA psychiatric treatment compiled since 
April 1999 for inclusion in the veteran's 
claims folder.  

2.  The veteran is to be afforded 
examinations by a board-of two VA 
psychiatrists and a specialist in 
neuropsychology.  Such examinations are 
to include a detailed review of the 
veteran's history and current complaints, 
as well as comprehensive mental status 
evaluations and any and all psychological 
testing deemed warranted by the 
examiners.  All neuropsychiatric 
diagnoses, including but not limited to 
any organic mental disease, 
schizoaffective disorder, and/or any 
personality disorder, must be fully set 
forth.  To the extent possible, the 
examiners should determine what 
manifestations and symptomatology are 
directly attributable to the veteran's 
service-connected psychophysiological 
gastrointestinal disorder, separating to 
the extent feasible those attributable to 
any other noted entity.  Following the 
examination, the psychiatrists must 
provide an opinion discussing the 
veteran's ability to obtain and maintain 
gainful employment and assign a numerical 
code under the Global Assessment of 
Functioning Scale, based solely due to 
the impairment caused by his service-
connected psychophysiological 
gastrointestinal disorder.  If the 
examiners are unable to dissociate such 
symptomatology, they should so state that 
fact.  All opinions must be accompanied 
by a full supporting 


rationale.  The examiners must be given 
the opportunity to review the veteran's 
claims file in itsentirety and must 
review the record in conjunction with the 
examination, and should indicate in their 
reports that the veteran's claims file 
has been reviewed.

3.  The RO should review the examination 
reports prior to any readjudication to 
ensure that such reports are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  Lastly, the RO is to readjudicate the 
veteran's claim for entitlement to an 
increased rating for his 
psychophysiological gastrointestinal 
disorder in accordance with the 
regulations in effect prior to November 
7, 1996, and the regulatory changes in 
38 C.F.R. §§ 4.125-4.130 [61 Fed. Reg. 
52700-52702 (1996)].  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board of Veterans' Appeals for further appellate 
consideration, if otherwise in order.
 
By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of the veteran's 
appeal.  No action is required of the veteran until he is 
further notified.  The appellant has the right to submit 
additional evidence and 


argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


